Case 2:18-cv-07480-JAK-MRW Document 288 Filed 11/05/20 Page 1of1 Page ID #:7837

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. CV18-7480 JAK (MRWx) Date November 5, 2020

 

Title Michael Lavigne v. Herbalife

 

Present: The Honorable Michael R. Wilner

 

 

Veronica Piper MS Teams 11/5/2020
Deputy Clerk Court Smart / Recorder
Attomeys Present for Plaintiff: Attorneys Present for Defendant:
Etan Mark Jonathan Jackson
Jason Jones Gopi Panchapakesan
Niki Namazi
Proceedings: ORDER RE: MOTION

The Court hears oral argument from counsel. The parties are ordered to submit supplemental
briefs (not to exceed 10 pages) by November 20, 2020. After receipt of briefs, the Court will take the
matter under submission unless it determines a hearing is necessary.

Initials of Preparer vp

 

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 1 of 1
